835 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Patrick J. HEALY, Petitioner,v.DEPARTMENT OF NAVY, Respondent.
No. 87-3447.
United States Court of Appeals, Federal Circuit.
Nov. 6, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. SF075281C9021, denying Patrick J. Healy's petition to enforce the board's order of December 11, 1986 which cancelled his demotion for unsatisfactory performance, substituted a 60-day suspension, and awarded back pay and benefits, 5 C.F.R. Sec. 1201.182, is affirmed.

OPINION

2
Healy has shown no error in the administrative judge's conclusion that the Department of Navy (agency) awarded him the appropriate amount of back pay following his improper demotion, and thus complied with the board's order.  Healy's claim that the agency should have reinstated him to his former position as a GS-12 and then suspended him is without merit.  The agency's computation put Healy in exactly the same financial position he would have occupied had it not subjected him to the demotion action.  Thus the agency fully complied with the Back Pay Act, 5 U.S.C. Sec. 5596 (1982).    See Power v. United States, 597 F.2d 258, 262 (Ct.Cl.1979), cert. denied, 444 U.S. 1044 (1980).  Healey forgets that the board did not fully exonerate him, but directed the agency to suspend rather than demote.


3
We have considered all of Healey's other arguments and find them equally without merit.


4
We affirm on the basis of the board's opinion because we do not find the decision arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982);  see Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).